 Case 3:16-cv-01564-WIG Document 121 Filed 01/16/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


MICHAEL PICARD                                     CIVIL ACTION NO.3:16CV1564(VVIG)

        v.

JOHN BARONE                                        JANUARY _16___, 2020


                    STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Fed. R. Civ. P. 41(a)(1)(a)(ii), the parties hereby stipulate that this

matter is dismissed with prejudice and without an award of costs to either party.

PLAINTIFF
MICHAEL PICARD

      /s/ Dan Barrett
By
     Dan Barrett, # ct29816
     ACLU Foundation of Connecticut
     765 Asylum Avenue, 1st Floor
     Hartford, CT 06105
     (860) 471-8471
     e-filings@acluct.orq
     Counsel for the Plaintiff

THE DEFENDANT:
John Barone

             ,11,11.
By si OAWXAMA/L--'■.           -
Janet e R. Medeiros, #ct30514 Assistant Attorney General
   1,1 Sherman Street
      rtford, CT 06105
   Tel. No. 860-808-5450
   Email:Janelle.medeiros@ct.gov
   Counsel for the Defendant



                                               7
